Judgment, Supreme Court, New York County (Joan Carey, J.), rendered December 20, 1988, convicting defendant, after jury trial, of burglary in the second degree and sentencing him to an indeterminate term of 2 to 6 years’ imprisonment, unanimously affirmed.
The trial court’s failure to charge the jury on the significance of evidence of flight, as an indication of guilt, has not been preserved for appellate review. In any event, since this evidence was referred to only once during the prosecutor’s summation, an instruction would have unduly emphasized the issue, and the failure to seek such an instruction must be viewed as a tactical decision by defense counsel. With regard to the challenge to an assertedly overexpansive instruction on defendant’s exercise of his privilege against self-incrimination, *777that issue has also not been preserved for appellate review (see, People v Autry, 75 NY2d 836). Further, we find no overstepping of the bounds of propriety in the prosecutor’s summation.
Concur — Ross, J. P., Rosenberger, Asch, Kassal and Rubin, JJ.